t c memo united_states tax_court douglas michael riley petitioner v commissioner of internal revenue respondent docket no filed date douglas m riley pro_se john walsh for respondent memorandum findings_of_fact and opinion gale judge respondent determined deficiencies in petitioner’s federal_income_tax additions to tax and penalties as follows additions to tax penalty sec sec sec year deficiency a a a dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number in his answer respondent asserted a claim for increased additions to tax under sec_6651 of dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively after concessions we must decide the following issues whether petitioner is entitled to casualty_loss deductions during the years through for the loss of a nonviable fetus we hold he is not whether petitioner is liable for additions to tax under sec_6651 we hold he is whether petitioner is liable for accuracy-related_penalties under sec_6662 we hold he is unless otherwise noted all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the parties have stipulated that petitioner received unreported unemployment_compensation during of dollar_figure in addition respondent has conceded that petitioner is not liable for additions to tax under sec_665l1 a for failure to pay for any of the years in issue finally respondent concedes that petitioner is entitled to mortgage interest deductions for the years through of dollar_figure dollar_figure dollar_figure and dollar_figure respectively to the extent those deductions exceed the standard deductions for the years in issue - - whether petitioner is liable for a penalty under sec_6673 for maintaining a frivolous or groundless position in these proceedings we hold he is findings_of_fact at the time of filing the petition petitioner resided in schaumburg illinois on date petitioner filed form sec_1040 u s individual_income_tax_return for the years through before that date petitioner had not filed any_tax returns for those years for the years through petitioner’s tax returns reported adjusted_gross_income of dollar_figure dollar_figure dollar_figure and dollar_figure respectively in addition petitioner received unemployment_compensation in of dollar_figure that was not reported on his return for that year fach of petitioner’s tax returns for the years in issue included a schedule a itemized_deductions and a form_4684 casualties and thefts on each form_4684 petitioner claimed a casualty_loss for a nonviable fetus for the years through petitioner claimed casualty_loss deductions of dollar_figure dollar_figure dollar_figure and dollar_figure respectively petitioner claimed that the casualty_loss occurred in either or some of the facts have been stipulated and we incorporate by this reference the parties’ stipulation of facts and the attached exhibits the returns for and state the casualty occurred in date the returns for and state the casualty occurred in date at trial petitioner testified that the q4e- opinion casualty_loss deductions petitioner asserts that as a result of his then-wife’s decision to terminate her pregnancy in or petitioner suffered a theft casualty_loss of a nonviable fetus in response to this loss petitioner claims entitlement to casualty_loss deductions for each of the years through of dollar_figure dollar_figure dollar_figure and dollar_figure respectively these losses roughly correspond to the amount of gross_income reported for each year sec_165 allows a deduction for losses sustained during the taxable_year which are not_compensated_for_by_insurance_or_otherwise under sec_165 however an individual may deduct a loss not connected with a trade_or_business or with a transaction entered into for profit if the loss arose from fire storm shipwreck or other_casualty or from theft sec_165 casualty losses under sec_165 must be deducted for the taxable_year in which the loss was sustained see sec_1_165-7 income_tax regs losses due to theft may be deducted during the taxable_year in which the taxpayer discovered the loss see sec_165 casualty_loss resulted when his then wife elected to terminate her pregnancy in date - - there is no authority for treating a nonviable fetus as property for purposes of sec_165 --a proposition in support of which petitioner has advanced no argument petitioner’s claim is frivolous for two additional reasons first a casualty_loss deduction may be taken only for the taxable_year in which the loss was sustained and a theft_loss deduction may be taken only for the taxable_year in which the taxpayer discovers the theft see sec_1_165-7 income_tax regs sec_165 as petitioner’s former wife terminated her pregnancy in the mid-1970's and as petitioner has presented no evidence suggesting that he did not discover his wife’s actions until nearly years later petitioner’s deductions for the years through are untimely second petitioner has not sought to prove or otherwise justify the amounts deducted which roughly correspond with his gross_income for each of the years in issue as petitioner bears the burden_of_proof with respect to these amounts petitioner’s claim must fail see rule a accordingly we sustain respondent’s disallowance of the casualty theft losses claimed by petitioner liability for additions to tax under sec_6651 a additions to tax under sec_6651 apply in the case of failure_to_file timely tax returns unless the failure is due to reasonable_cause an addition equal sec_5 percent of the amount_required_to_be_shown_as_tax on the return for each month or -- - fraction thereof during which the failure_to_file continues up to a maximum of percent see sec_6651 the parties have stipulated that respondent received the returns for each of the years in issue on date this was more than months after the due dates including any extensions available to petitioner pursuant to sec_6081 for the returns for taxable years and with respect to the taxable_year respondent has no record indicating that petitioner was granted an extension of time to file for that year and petitioner has offered no evidence with respect to any extension accordingly we conclude that the return was filed more than months after its due_date petitioner has offered no evidence of reasonable_cause therefore petitioner is liable for sec_6651 additions to tax equal to percent of the amount of the tax required to be shown on the return for each of the years in issue accuracy-related_penalties under sec_6662 petitioner bears the burden of proving that the determinations pursuant to sec_6662 are erroneous see rule a petitioner has introduced no evidence relating to these determinations therefore he is liable for accuracy- related penalties under sec_6662 - liability for penalty under sec_6673 sec_6673 authorizes this court to award a penalty to the united_states not in excess of dollar_figure whenever it appears to the court that proceedings have been instituted or maintained by the taxpayer primarily for delay the taxpayer’s position in such proceedings is frivolous or groundless or the taxpayer unreasonably failed to pursue available administrative remedies previously on its own motion this court has awarded damages to the united_states where the taxpayer advanced frivolous and groundless contentions see 82_tc_403 in the instant case petitioner claimed utterly groundless casualty losses arising from his former wife’s decision to terminate a pregnancy almost years earlier in amounts obviously calculated to offset the taxable_income he reported notwithstanding the court’s warning that such claims appeared frivolous petitioner proceeded to trial petitioner has wasted the time and resources of this court and respondent we will accordingly exercise our discretion under sec_6673 to require petitioner to pay a penalty to the united_states of dollar_figure to reflect the foregoing decision will be entered under rule
